Citation Nr: 0725139	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a stroke 
with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied service connection for 
residuals of a stroke. In its decision, the RO indicated that 
the first finding of hypertensive heart disease was too 
remote from service, and that residuals of stroke with 
hypertension were not related thereto.

The Board remanded the case to the RO for further development 
in January 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

Residuals of a stroke with hypertension are not shown to be 
etiologically related to active service.  


CONCLUSION OF LAW

Residuals of a stroke with hypertension were not incurred in 
or aggravated by active service, nor may hypertension be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
November 2002 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

VA and private treatment records, a VA examination, and 
various lay statements have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  Pursuant to a January 2006 remand, 
the RO made additional attempts to locate and obtain the 
veteran's service medical records which are not currently on 
file.  The RO also made additional attempts to locate service 
medical records associated with identified periods of service 
in Germany and Korea.  A March 2006 correspondence shows that 
the National Personnel Records Center (NPRC) had conducted an 
extensive and through search, but were unable to locate the 
veteran's records.  The NPRC concluded that the records 
either do not exist, that the NPRC did not have them, or that 
further efforts to locate them at the NPRC would be futile. 

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The veteran identified and 
submitted additional medical records for treatment from 1999 
to 2006; these records have been associated with the claims 
file.  The veteran has not identified any periods of post-
service treatment prior to October 1999.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111 (West 2002).  Thus, veterans are 
presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The term "noted" denotes only 
such conditions recorded in examination reports. 38 C.F.R. § 
3.304(b) (2006).  A history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such condition at entrance.  Id.

The veteran's service medical records are not available for 
review in this case.  A December 1999 treatment report from 
Tacoma General Hospital indicates that the veteran was 
diagnosed at age 18 with hypertension.  The Board finds, 
however, that this note which appears to be based on a 
history as reported by the veteran is not enough to rebut the 
presumption of soundness.  Absent clear and unmistakable 
medical evidence of injury or disease prior to service, the 
Board will presume that the veteran entered service in sound 
condition.  See 38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2006).  

The veteran contends, in January 2002 and October 2002 
statements, that he was evaluated but not treated for high 
blood pressure during active duty.  He asserts that 
hypertension diagnosed in service ultimately caused a stroke.  
Medical evidence of record shows that the veteran had a 
stroke in October 1999, eight years after service and the 
veteran has been assessed with a history of longstanding 
hypertension.  VA and private treatment records show 
continued treatment for residuals of the October 1999 
cardiovascular accident as well as for hypertension.

A December 1999 treatment report from Tacoma General Hospital 
shows that the veteran was working as a jazz pianist on tour 
in Japan in October 1999 when he had a cerebral infraction.  
The veteran was assessed at the International Medical Center 
of Japan in Tokyo and was diagnosed to have a cerebral 
infarction in the left internal capsular area and left 
occipital area.  During the presentation, he was hemiplegic 
on the right side with hemi-anesthesia.  A workup revealed 
rather severely dilated cardiomyopathy.  His dilated 
cardiomyopathy was attributed to longstanding hypertension, 
with which he was diagnosed at age 18, but he never received 
any treatment.  A subsequent December 1999 report also noted 
a history of hypertension with noncompliance to medication.  
  
A February 2000 treatment report from the Franciscan Health 
System shows that the veteran had an admitting diagnosis of 
cerebrovascular accident, with right hemiplegia, and a 
history of chronic hypertensive heart disease.  The report 
noted that the veteran was diagnosed at age 45 with a 
cerebrovascular accident in October 1999 while touring Japan 
as a jazz pianist.  His workup in Japan included an 
echocardiogram of the heart which showed dilated 
cardiomyopathy with an intracardiac thrombus in both left 
ventricular and left arterial locations.  The veteran was 
also diagnosed with chronic hypertension.  

VA and private treatment records reflect continuing treatment 
for hypertension and for residuals of a cerebrovascular 
accident with right side hemiparesis in 1999. (See VA 
treatment records, November 2001 to October 2002 and February 
2004 to February 2006; Treatment Reports from Dr. R.E.W., 
September 2000 to July 2002; Cushing Memorial Hospital 
Records, January 2001 to April 2001.)  A July 2003 treatment 
report from Dr. R.E.W. notes that the veteran was discharged 
from the military after suffering a stroke in October 1999.  
The evidence of record, however, indicates that the veteran 
was discharged in April 1991, approximately eight years prior 
to his stroke. 

In a November 2006 VA examination, the veteran reported that 
he was found to have hypertension 22 years prior, when he was 
in service.  No treatment was received.  He had a stroke in 
1999 and had right hemiplegia.  The examiner stated that it 
is well known that hypertension will cause stroke and 
myocardia infarct and other target organ damage.  Therefore, 
the examiner opined that the veteran's cerebrovascular 
accident with residual right hemiparesis was due to 
longstanding hypertension. 

In a November 2006 addendum, the examiner stated that he 
reviewed the claims file and electronic notes again.  He 
stated that according to the veteran's old chart, he had 
longstanding hypertension, which was diagnosed at age 18.  
This was prior to the veteran's entrance into military 
service.  The veteran reported that he never received 
treatment even in service.  He developed a cerebrovascular 
accident with right hemiplegia in October 1999 most likely 
due to severe dilated cardiomyopathy with left ventricle and 
left atrial thrombus.  The VA examiner again opined that the 
veteran's ischemic cerebrovascular accident was due to a 
longstanding, not well-controlled arterial hypertension.  
However, the examiner did not specifically opine that that 
hypertension and subsequent stroke were related to the 
veteran's military service.  The examiner stated that 
according to the veteran's history he was found to have 
severe dilated cardiomyopathy and left ventricle and left 
atrial thrombus by echocardiogram when he developed ischemic 
emboli which came from left ventricle and left atrial 
embolus.  He stated that the dilated cardiomyopathy may 
result from systemic arterial hypertension, arthrosclerosis, 
diabetes mellitus, substance abuse, cardiotoxin exposure, 
valvular heart disease and malnutrition.  In the absence of 
coronary artery disease, diabetes mellitus, alcohol or 
cocaine abuse, and valvular heart disease, the cause of 
dilated cardiomyopathy for the veteran was a longstanding, 
not well-controlled arterial hypertension.

The December 1999 treatment report from Tacoma General 
Hospital and the November 2006 VA examination show that the 
veteran's stroke was due to longstanding hypertension.  
Hypertension, however, is not shown by medical evidence of 
record to have been incurred in service or within a year of 
separation from service.  VA and private treatment records 
show that the veteran had a longstanding history of 
hypertension.  It is unclear, however, if hypertension was 
incurred in service or within a year of separation of 
service.  There are no medical records available which 
reflect a diagnosis or treatment for hypertension until 1999.  
The record contains no nexus linking the veteran's current 
hypertension to service.  Thus, the Board finds that service 
connection for residuals of a stroke with hypertension is not 
warranted.  

The Board has considered the veteran's own statements and 
other lay statements in support of his claims.  In 2007 lay 
statements, the veteran's mother, sister, and cousin 
submitted statements that recalled that the veteran told them 
he had high blood pressure in service.  The cousin stated 
that in October 1976, the veteran told him that he thought 
his headaches were due to high blood pressure.  The veteran's 
mother stated that she visited her son in February 1980 and 
that he told her that he had been diagnosed with high blood 
pressure.  The veteran's sister stated that she visited him 
in 1978 and always checked with him after her mother told her 
that the veteran had been diagnosed with high blood pressure.  
All three also essentially stated that they were concerned 
and/or wondered why the military told him that diet and 
exercise would be enough to control the high blood pressure.  
The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (the U.S. Court of Appeals for 
Veterans Claims (Court) declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).

The veteran and his mother, sister, and cousin can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran and the other individuals as lay persons 
have not been shown to be capable of making medical 
conclusions, thus, their statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, No. 2007-7029, 2007 WL 1892301 
(Fed. Cir. July 3, 2007), the Federal Circuit Court 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534, 
2007 WL 1745833 (U.S. Vet. App. June 15, 2007). 

The veteran has attempted to satisfy the requirement of 
evidence of disease or injury in service through the above-
described lay statements which recall that at various times 
in service, the veteran told them he had been diagnosed with 
high blood pressure.  However, the Board finds that while 
such individuals are competent to report what they recall, 
they are not competent to identify the medical condition 
purportedly diagnosed in service and have no firsthand 
knowledge of the incidents reported to have occurred in 
service.  While such individuals are competent to state what 
they remember, the Board finds that such statements are 
accorded little probative weight in this case in light of 
other evidence of record.

In this regard, the Board notes that the veteran's 
representative reported in a December 2005 written brief 
presentation that the veteran was seen between 1988 and 1990 
complaining of headaches and hypertension was discovered; he 
recalled his blood pressure was 180/110 at the time.  He also 
reportedly stated that he was seen from 1975 to 1976 in 
service.  On VA examination, he reported that he was 
diagnosed at age 22 in service.  However, the Board notes 
that the December 1999 private treatment records show a 
reported history of hypertension since age 18, and a history 
indicating that the veteran either never had treatment for 
hypertension until the stroke, or that he was noncompliant 
with medication for hypertension indicating that he had 
received some treatment but was not taking the prescribed 
medication.  The Board notes further, that while service 
medical records are apparently unavailable, the veteran has 
provided no medical evidence of high blood pressure and any 
documentation of elevated blood pressure in the eight years 
between his discharge in 1991 and his stroke in 1999.  The 
Board finds it likely that if the veteran was diagnosed with 
high blood pressure in service which he contends continuously 
existed since the early to mid-1970s until his stroke in 1999 
which went untreated in service and thereafter, there would 
be some medical evidence even for treatment of disabilities 
unrelated to hypertension, that would document elevated blood 
pressure readings or a history of hypertension in the eight 
intervening years.  As such, the Board has accorded little 
weight to the lay statements in this case.

Although the veteran may have been evaluated for high blood 
pressure in service, there is no diagnosis or treatment for 
hypertension shown until many years after service.  With 
regard to this evidentiary gap between active service and the 
earliest post-service findings of hypertension, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury or experienced an event in service which resulted 
in chronic disability or persistent symptoms of high blood 
pressure thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any evidence of continuing complaints, 
symptoms, or findings for the years between the period of 
active duty and the first evidence of hypertension is itself 
evidence which tends to show that hypertension did not have 
its onset in service or within one year of service discharge.  
Where the determinative issue is one of medical causation or 
diagnosis only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  While the VA 
examiner indicated that the veteran's hypertension was 
longstanding, he did not specifically indicate that it was 
incurred in service.  To the extent that his statement could 
be read as relating the veteran's hypertension to service, 
the Board notes that it was clearly based on the veteran's 
reported history of the onset of hypertension in service.  
Notably, however, his addendum indicates that a review of the 
record actually showed that the veteran in treatment records 
had reported the initial diagnosis to have occurred at age 
18.  There is, essentially, no medical evidence relating the 
veteran's residuals of stroke with hypertension to the 
veteran's military service.


C.  Conclusion

Although the veteran has residuals of a stroke with 
hypertension, the record provides no competent medical 
evidence which shows that that the disability was incurred in 
or aggravated in service.  Hypertension did not manifest to a 
compensable degree within a year following the veteran's 
separation from service, and no nexus has been established 
between the veteran's current disability and his military 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has 
residuals of a stroke with hypertension etiologically related 
to active service.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for residuals of a stroke with 
hypertension is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


